DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, and 9-20 are allowed for the following reason(s).
Claim 8 is allowed for the reason(s) found in the Office action mailed 31 March 2022.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 1 and 20, where “the latch module has a first end connected-between to a gate of the driving transistor, and a second end of the latch module and a control terminal of the reset module are both connected to the first scanning signal line”, in combination with all the remaining limitations in each claim.  Claims 2, 4-7, and 9-19 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Takahashi (US 2018/0275795) discloses a pixel having a capacitor connected between a gate of a driving transistor and a scanning line, where the scanning line is also connected to the gate of a sensing transistor (see at least element C1 in figure 3; note also figure 6), but does not disclose the aforementioned limitations.
b.	Kang et al (US 2019/0252479) disclose a pixel having a capacitor connected between a gate of a driving transistor and a scanning line, where the scanning line is also connected to the gate of an initialization transistor (see at least element Cb in figure 2), but do not disclose the aforementioned limitations.
Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/03/2022